UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 17 Cr. 7 (JGK)

DUANE MOORE, ORDER

 

Defendant.

 

JOHN G, KOELTL, District Judge:

On February 19, 2021, the Court requested that the Federal
Defenders represent the defendant, Duane Moore, in connection
with his application for compassionate lease and to submit any
additional papers. ECF No. 50. No such papers have been
submitted. The Court again requests that the Federal Defenders
submit any additional papers in support of the application of
the defendant for compassionate release or decline to do so by
June 11, 2021. The Government may respond by June 25, 2021.
The defendant may reply by July 3, 2021.

SO ORDERED.

Dated: New York, New York
May 21, 2021

 

Le Cebep

UZ John G. Koeltl
“United States District Judge

 
